Citation Nr: 1226134	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  05-11 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a cervical spine disorder, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to October 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied claims for service connection for cervical and lumbar spine disorders.  The Veteran filed a timely notice of disagreement (NOD) regarding these claims and accordingly was provided a statement of the case (SOC) on March 18, 2005.  But in his substantive appeal (on VA Form 9) received in April 2005, he stated that he only wanted to continue appealing the claim concerning his lumbar spine disorder.  However, on May 2, 2005, so within 60 days of the issuance of that SOC, he submitted medical evidence relating to his cervical spine disorder claim, and the RO resultantly issued a supplemental SOC (SSOC) in June 2005.  The Board therefore finds that, following receipt of that SOC in March 2005, his filing of the May 2005 statement satisfied the statutory and regulatory requirements of a substantive appeal as it clearly evidenced his belief that he was entitled to service connection for a cervical spine disorder.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  He therefore completed the steps necessary to perfect his appeal of this claim to the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The RO also has considered this claim as timely appealed as it has continued to issue SSOCs concerning this claim in response to the submission of additional evidence.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal even where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to).

Another RO decision since issued in November 2011, however, granted the claim for service connection for a lumbar spine disorder.  And the Veteran has not, in response, separately appealed either the initial rating or effective date assigned for this disability, so the claim concerning this disability is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

A still additional claim for a total disability rating based on individual unemployability (TDIU) conversely was denied in November 2011, and the Veteran has not appealed the denial of that claim either, so it also is not before the Board, even accepting that in certain instances a TDIU claim is not a claim separate and apart from an increased-rating claim but, instead, a derivative claim and alternative means of obtaining additional compensation for service-connected disability or disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

As support for the claim concerning his cervical spine disorder, the Veteran testified at a videoconference hearing in January 2012 before the undersigned Veterans Law Judge of the Board.

The Board subsequently remanded the claim to the RO, via the Appeals Management Center (AMC), in March 2012 for further development and consideration.  That development since has been the completed, but the claim still denied, so it is again before the Board.


FINDING OF FACT

The weight of the competent and credible evidence is against finding that the Veteran's cervical spine disorder is related to his military service - including caused or exacerbated by his service-connected disabilities. 



CONCLUSION OF LAW

The Veteran's cervical spine disorder was not incurred in or aggravated by his military service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by his service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court held that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why an error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2011.  This letter informed him of the evidence required to establish his claim for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess, as it additionally apprised him of the "downstream" disability rating and effective date elements of his claim.  And since providing this notice, the AMC has readjudicated the claim in the November 2011 SSOC, including considering any additional evidence submitted or otherwise obtained in response to this additional notice.  So although this additional notice did not precede the initial adjudication of the claim, the claim has been reconsidered in that SSOC since providing this notice, such that the timing defect in the provision of this additional notice has been rectified ("cured").  See again Mayfield IV and Prickett, supra. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained his service treatment records (STRs) and VA treatment records.  There is no indication of any outstanding records pertaining to this claim. 

VA also afforded the Veteran a medical examination in May 2011 for a medical nexus opinion concerning whether his cervical spine disorder is attributable to his military service, including indirectly as secondary to his service-connected disabilities .  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also remanded this claim in March 2012 to update the list of physicians that had treated him for a cervical spine disorder, and to obtain any identified records, as well as to allow him opportunity to identify and/or submit the written opinions of any physician that had indicated the cervical spine disorder was caused or aggravated by a service-connected disability - but especially the 
service-connected left ankle disability as he had alleged.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders, and the Board itself commits error in failing to ensure this compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, though, the Board is satisfied there was compliance with its remand instructions.  During his hearing, the Veteran had testified that medical personnel at a VA facility in Los Angeles, California, had informed him that an altered gait on account of his service-connected left ankle disability had caused his cervical spine disorder.  Therefore, on remand, he was given a chance to have this doctor reduce this opinion to writing, to confirm it, or to provide information indicating where and how this doctor could be contacted, so VA could obtain this supporting opinion on the Veteran's behalf.  However, the Veteran inexplicably did not respond to this request for additional information, and the duty to assist him with his claim is not a "one-way street" as he, too, bears responsibility in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  Thus, to the extent possible, there was compliance in trying to obtain this additional supporting evidence.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Analysis

In testimony during his recent January 2012 hearing, the Veteran acknowledged being in a motor vehicle accident (MVA) in 1960, prior to his military service, and to not having required or received any treatment for his cervical spine during his service.  Despite initial suggestions otherwise, he therefore admitted there had not been any aggravation during his service of pre-existing disability.  But in other testimony during his hearing, he also indicated this is not the basis of his claim; instead, he is alleging his cervical spine disorder is secondary to already 
service-connected disability.  Specifically, he claimed that his service-connected left ankle disability altered his gait, which in turn caused or, at the very least, aggravated his cervical spine disorder.  Earlier in his appeal, he also had claimed that his service-connected carpal tunnel syndrome (CTS) had caused or aggravated his cervical spine disorder.  

Thus, the primary and indeed only alleged basis of his claim is that his cervical spine disorder is secondary to his service-connected disability, meaning caused or aggravated by it.  See 38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board, however, will nonetheless discuss all possible theories of entitlement, that is, also direct and presumptive incurrence of this cervical spine disorder in service and, as specifically claimed, the notion that it is alternatively secondary to the service-connected left ankle disability.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement must be considered). 


A.  Direct and Presumptive Incurrence

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Disorders diagnosed after discharge may be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

The determination as to whether these requirements for service connection are met is based on an analysis of all of the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this specific case.  As his STRs show no complaints, treatment or diagnosis of a cervical spine disorder, and as even the Veteran himself readily concedes he did not have any such complaints or treatment or diagnosis during his service, there not suggestion, much less indication, that he had a cervical spine disorder during his service.  See Struck v. Brown, 9 Vet. App. 145 (1996).

The Veteran's military service ended in October 1967, and there equally is not indication of cervical spine arthritis within one year of his discharge - meaning by October 1968, certainly not to the required minimum compensable degree of at least 10-percent disabling.  During his hearing he testified that he did not have any cervical spine symptomatology within one year of separation from service.  Arthritis must be objectively confirmed by X-ray, and this minimum 10-percent rating would be warranted if there also are objective indications of pain or painful motion, even absent any actual limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

But absent this showing, the Board may not presume that the degenerative arthritis  of the Veteran's cervical spine (which the May 2011 fee-basis examiner confirmed is present based on a 2005 X-ray) was presumptively incurred during the Veteran's military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran complained of paresthesias of his upper extremities starting in November 2002.  A VA magnetic resonance imaging (MRI) in April 2004 resulted in a diagnosis of degenerative disc disease (DDD) of the cervical spine.  In May 2004, the Veteran requested secondary service connection for his cervical spine disorder, so on the premise now specifically alleged.

But as concerning direct and presumptive incurrence, his post-service treatment records show he first complained of a cervical spine disorder in 2002, so some 35 years after his separation from service.  This very long lapse of time between the conclusion of his military service and the onset of his cervical spine symptoms and resultant diagnoses is additional evidence against his claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  But the Federal Circuit Court in Buchanan went on to explain that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Indeed, in another precedent decision, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

As already explained, the primary basis of the Veteran's claim is that his cervical spine disorder is secondary to his service-connected left ankle disability and CTS, meaning caused or aggravated by these conditions.  So even he seemingly is not directly or presumptively attributing his cervical spine disorder to his military service, rather, accepting that it came about over time (a number of years) from overcompensating for these service-connected disabilities.  So the Board finds no reason to doubt the credibility of these records showing a much later onset of his cervical spine disorder.  The Board therefore finds these records are credible and competent evidence against the notion that his cervical spine disorder was either directly or presumptively incurred in service.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence). 

B.  Secondary Basis

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally, though, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

In this particular case at hand, however, there is no medical nexus opinion of record indicating there is any correlation between the Veteran's cervical spine disorder and his already service-connected left ankle disability and CTS.  In fact, to the contrary, the medical evidence in the file addressing this determinative issue of causation and aggravation is sternly against the claim.

The May 2011 fee-basis examiner determined the Veteran's cervical spine condition was less likely than not caused by or the result of his service-connected left ankle disability and CTS.  The examiner explained that the current peer-reviewed medical literature indicates there is no relationship between CTS and cervical osteoarthritis.  He similarly disassociated the cervical spine disorder from the left ankle disability.  Since this examiner based his opinion on a thorough review of the record and personal evaluation, and provided supporting rationale, the Board finds this opinion is probative evidence against the claim for secondary service connection to the extent it is predicated on the notion that the service-connected left ankle disability and/or CTS caused or aggravated the cervical spine disorder.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  Instead, the Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.") 

The only evidence in favor of the Veteran's claim is his unsubstantiated lay opinion that his service-connected left ankle disability and/or CTS caused or aggravated his cervical spine disorder.  Conversely, the evidence against his claim is the May 2011 VA examiner's opinion disassociating the left ankle disability and CTS from the cervical spine disorder and explaining why there is no such correlation of causation or aggravation or resultant disability.  And in comparing the two, the Board finds the May 2011 VA examiner's opinion more probative on this issue than the Veteran's opinion because of their respective levels of medical knowledge and expertise for determining the origin or etiology of cervical spine disorders.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").  The cervical spine disorder, including the arthritis affecting this segment of the Veteran's spine, does not readily lend itself to probative lay comment regarding its diagnosis and etiology, so there must be medical evidence supporting the claim, which, in this particular instance, despite the Board remanding this claim to try and give the Veteran opportunity to identify or submit this necessary evidence, there simply is not.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic fever or rheumatic heart disease).

C.  Conclusion

Since there is no competent and credible indication of a cervical spine disorder during service or for many years after service, and since the May 2011 fee-basis examiner's opinion concludes the cervical spine disorder also is not secondary to (meaning either caused or aggravated by) the service-connected left ankle disability or CTS, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a cervical spine disorder.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this claim must be denied. 


ORDER

The claim for service connection for a cervical spine disorder is denied.





____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


